Citation Nr: 0606274	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  98-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a 
lumbar spine disorder prior to September 23, 2002.

2.  Entitlement to a rating higher than 20 percent for a 
lumbar spine disorder on and after September 23, 2002.

3.  Entitlement to a rating higher than 10 percent for 
dementia due to head trauma prior to June 21, 1999, and 
higher than 30 percent on and after that date.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1987 to September 
1987 and September 1988 to May 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the veteran's claim for a rating 
higher than 20 percent for his lumbar spine disorder and 
increased the rating for the dementia to 30 percent, 
effective the date of the June 21, 1999 VA examination that 
indicated this disability had increased in severity.

In April 2001, the Board remanded the claims to determine 
whether the veteran wanted a Travel Board hearing.  After a 
June 2002 Travel Board hearing, the Board, in September 2002, 
acting pursuant to 38 C.F.R. § 19.9(a)(2), ordered additional 
development, including new VA examinations and obtaining 
records relating to the Social Security Administration (SSA) 
disability determination.  After the VA examinations took 
place and 38 C.F.R. § 19.9(a)(2) was ruled invalid, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Board in July 2003 
remanded the claim to the RO to obtain the SSA records.  The 
requested development has taken place, and the Board will 
therefore decide the claims.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDINGS OF FACT

1.  The preponderance of the competent probative evidence of 
record reflects that, prior to September 23, 2002, the 
veteran's lumbar spine disorder did not cause more than 
moderate limitation of motion, more than moderate IVDS, 
muscle spasm or symptoms of severe lumbosacral strain, 
vertebral fracture, ankylosis, incoordination, instability, 
or fatigability.

2.  The preponderance of the competent, probative evidence of 
record reflects that on and after September 23, 2002, the 
veteran's lumbar spine disorder did not cause severe 
limitation of motion, neurologic manifestations such as 
reduction in motor strength or reflexes or atrophy, severe or 
pronounced IVDS, incapacitating episodes, fatigability or 
weakness.

3.  The preponderance of the competent, probative evidence of 
record reflects that, prior to June 21, 1999, the veteran's 
dementia caused only mild or transient symptoms that were 
controlled by medication; on and after that date, the 
dementia caused flattened affect, memory impairment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining work relationships.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 
20 percent for the veteran's lumbar spine disorder prior to 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.7. 4.10, 4.40, 4.45 (2005); 38 C.F.R. § 4.71a, 
DCs 5285, 5289, 5292, 5293, 5295 (2002).

2.  The criteria have not been met for a rating higher than 
20 percent for the veteran's lumbar spine disorder on and 
after September 23, 2002. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.7. 4.10, 4.40, 4.45 (2005); 38 C.F.R. § 4.71a, 
DCs 5285, 5289, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
DCs 5285, 5289, 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, 
DC 5237, 5239, 5243 (2005).

3.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a 50 percent rating, but no more, 
have been met for dementia due to head trauma, for the period 
on and after June 21, 1999; the criteria for a rating in 
excess of 10 percent for the disorder, prior to June 21, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 West 
2002); 38 C.F.R. §§ 3.102, Part 4, 4.3, 4.7, 4.130, DC 9304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's November 1998 claims here, 
that were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's March 2000 rating decisions took place prior 
to enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA, 
and prior to its most recent, September and November 2005 
readjudications of the veteran's claims, VA provided VCAA 
notice in the Appeals Management Center's (AMC's) December 
2004 letter.  This letter met the notice requirement.  In it, 
the AMC told the veteran it was still working on his claim 
for his claims for increased ratings for his lumbar spine 
disorder and dementia, and explained that to establish 
entitlement to an increased rating for a disability, the 
veteran had to submit evidence showing that the disability 
had worsened.  The letter also indicated the information or 
evidence needed from the veteran and the respective 
responsibilities of the veteran and VA in obtaining it.  The 
AMC also wrote: "Please provide us with any evidence or 
information you may have pertaining to your appeal."  The 
December 2004 letter thus complied with all of the elements 
of the notice requirement.  In addition, the AMC included in 
its September 2005 SSOC the text of VCAA implementing 
regulation 38 C.F.R. § 3.159 and the recent amendments to the 
criteria for evaluating disabilities of the spine, discussed 
in more detail below.  Cf. Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) (noting Board's failure to discuss whether 
RO's decision and SOC satisfied VCAA requirements in the 
absence of letter explaining VCAA).  The December 2004 
letter, the September 2005 SSOC, and associated 
correspondence constituted subsequent VA process that 
afforded the veteran a meaningful opportunity to participate 
effectively in the processing of his claim.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA essentially cured 
any error in the timing of VCAA notice and satisfied the 
purpose behind the notice requirement.  It is therefore not 
prejudicial for the Board to proceed to finally decide this 
appeal.

Moreover, VA obtained all identified treatment records.  In 
addition, as directed by the Board, the AMC provided the 
veteran with new VA examinations as to the severity of his 
disability and, after multiple attempts, finally obtained the 
records relating to the SSA disability determination.  There 
is no indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Legal Criteria Applicable to Increased Ratings Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In addition, since entitlement to compensation for both 
disabilities at issue has already has been established and an 
increase in the rating for these disabilities is at issue, 
the present level of the disabilities is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Lumbar Spine Disorder

The criteria for evaluating disabilities of the spine have 
changed twice since the veteran's January 1997 claim.  First, 
the criteria in effect for evaluating disabilities under 38 
C.F.R. § 4.71a (2002), ("the old criteria"), were revised 
effective September 23, 2002, see 38 C.F.R. § 4.71a (2003) 
("the interim criteria"). Subsequently, they were revised 
effective September 26, 2003, at which time the diagnostic 
codes were renumbered.  See 38 C.F.R. § 4.71a (2005) ("the 
new criteria").

The veteran's lumbar spine disorder has been rated as 
degenerative disc disease (DDD) under the diagnostic code 
applicable to intervertebral disc syndrome (IVDS), 5293 under 
the old and interim criteria and 5243 under the new criteria.  
However, the February 1997 VA examination diagnosed him with 
chronic lumbosacral strain and the March 2003 VA examiner 
initially diagnosed him with DDD L5-S1, but crossed this out 
and wrote in spondylolisthesis, with the latter diagnosis 
appearing in the corrected copy.  Similarly, an April 2004 
Presbyterian MRI Center radiology report diagnosed him with 
L5-S1 grade I spondylolisthesis with bilateral spondylosis.  
The Board will therefore analyze the veteran's rating under 
all potentially applicable criteria, including, but not 
limited to, those applicable to IVDS.

Under the old criteria for evaluating IVDS, a 20 percent 
evaluation may be assigned for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief. 38 
C.F.R. § 4.71a, DC 5293 (2002).  Under DC 5295, a 10 percent 
evaluation was assigned for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
assigned for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
where some of these manifestations are present if there is 
also abnormal mobility on forced motion.  38 C.F.R. §4.71a, 
DC 5295 (2002).

Under the interim criteria, where a spine disorder may affect 
a nerve, the disability may be rated by combining separate 
ratings for chronic neurologic and orthopedic manifestations. 
Or, a rating may be assigned on the basis of the total 
duration of incapacitating episodes. 38 C.F.R. § 4.71a, DC 
5293 (2003).  Note 1 to the interim criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Note 2 to the 
interim criteria states that "chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.

The new criteria include the same language from the interim 
criteria for rating IVDS based on the number of 
incapacitating episodes.  Prior to this language, the new 
criteria contain a new general rating formula for diseases 
and injuries of the spine, including IVDS, sacroiliac 
weakness, lumbosacral strain, and spinal stenosis, 
spondylolisthesis.  The new criteria states that the new 
rating formula applies to the renumbered diagnostic codes 
(5235 to 5243), unless 5243 is evaluated under the Formula 
for Rating IVDS based on incapacitating episodes.  It also 
provides for the veteran to receive an evaluation based on 
combining all manifestations of the disability under 38 
C.F.R. § 4.25 (2005) if that will result in a higher 
evaluation. The new criteria contain specific range of motion 
figures, and Note 2 explains what is considered normal range 
of motion for purposes of the governing regulations. 38 
C.F.R. § 4.71a, DC 5243 (2005).  Under the new general rating 
formula, a 10 percent rating for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating may be assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation may be assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2005).

When amended regulations expressly state an effective date 
and, as in this case, do not include any provision for 
retroactive applicability, the new regulations cannot be 
applied prior to the stated effective date, but the prior 
version may be applied, if more favorable, to the periods 
before and after the change. See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).  Thus, for the 
period prior to September 23, 2002, it must be determined 
whether the veteran is entitled to a rating higher than 20 
percent under the old criteria.  For the period between 
September 23, 2002 and September 26, 2003, it must be 
determined whether the veteran is entitled to a higher rating 
under either the old or interim criteria.  And, for the 
period on and after September 26, 2003, it must be determined 
whether the veteran is entitled to a higher rating under the 
old, interim, or new criteria.

Prior to September 23, 2002, the veteran did not have any 
symptoms that would warrant a rating higher than 20 percent 
under any potentially applicable criteria.  He did not have 
more than moderate limitation of motion of the lumbar spine 
warranting a rating higher than 20 percent under DC 5292, as 
evidenced by the forward flexion to 90 degrees, extension to 
35 degrees, lateral flexion and rotation to 35 degrees at the 
February 1997 VA examination; flexion to 90 degrees side 
bending to 25 degrees, rotation to 35 degrees (with extension 
not measured) at the May 1997 VA examination; flexion to 95 
degrees, extension to 35 degrees, and lateral flexion and 
lateral rotation to 35 degrees at the June 1999 VA 
examination, all of which are at or near normal.

As to IVDS, to the extent the veteran has had this disorder, 
it has been no more than moderate, as reflected by the normal 
sensorimotor findings, deep tendon reflexes, proprioception 
and vibratory sensation, negative Romberg, and slight 
limitation of left leg raising (60 degrees) at the February 
1997 VA examination; normal muscle strength, negative 
straight leg raising in the sitting position and slight 
limitation (60 degrees left and 80 degrees right ) in the 
recumbent position, slight, non-reproducible decreased 
sensation to pinprick at the May 1997 VA examination; and 
findings of normal spinal contours, no palpable spasms, 
normal and symmetrical sensory and motor examinations and 
proprioception, intact nerves and vibratory sensation, and 
negative Romberg at the June 1999 VA examination.  These same 
findings, as well as the February 1997 X-rays showing only 
stable minimal anterior spondylolisthesis of L5-S1 and June 
1999 X-ray with normal findings other than transitional 
vertebral segment lumbosacral juncture, indicate that the 
veteran is not entitled to a rating higher than 20 percent 
under DC 5295, as he did not even have the muscle spasm 
required for a 20 percent rating for lumbosacral strain, and 
did not have the listing, positive Goldthwaite's sign, 
limitation of forward bending, loss of lateral motion or 
joint space narrowing or irregularity indicating severe 
lumbosacral strain.  Similarly, as there is no evidence of 
vertebral fracture or ankylosis prior to September 23, 2002, 
the veteran is not entitled to a rating higher than 20 
percent under DC's 5285, 5286 or 5289.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  However, the 
May 1997 VA examiner stated that there was no elicitation of 
any incoordination, instability, or easy fatigability, and 
there is no other indication that the veteran had any 
symptoms prior to September 23, 2002 that indicate additional 
functional impairment not contemplated by the governing 
rating criteria.  There is thus no basis for a higher rating 
under any of the DeLuca factors.

In sum, the preponderance of the evidence reflects that the 
symptoms of the veteran's lumbar spine disorder did not 
warrant a rating higher than 20 percent under any potentially 
applicable diagnostic code or based on any other factors 
prior to September 2002.  The benefit-of-the-doubt doctrine 
is therefore not for application, and the claim for a rating 
higher than 20 percent prior to September 23, 2002 for a 
lumbar spine disorder is denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).

The evidence on and after September 23, 2002 reflects that 
the veteran is not entitled to a rating higher than 20 
percent under either the old, interim, or new criteria.  
Flexion was to 80 degrees, extension to 30 degrees, and 
rotation to 20 degrees at the March 2003 VA examination, and 
flexion was to 60 or 80 degrees in the February through April 
2004 private treatment notes of the Presbyterian Occupational 
Medicine Clinic, thus reflecting that there was no severe 
limitation of motion of the lumbar spine warranting a higher 
rating under the old or interim 5292, or range of motion 
figures warranting a rating higher than 20 percent under the 
new general rating formula.  The neurological findings 
similarly indicated that a higher rating is not warranted 
under the old, interim, or new criteria.  At the March 2003 
VA neurological examination, although the veteran complained 
of tingling and numbness spreading to the legs, motor 
examination showed normal strength and reflexes and no 
atrophy, and there were inconsistencies on sensory 
examination that led the VA examiner to conclude that sensory 
examination was unreliable.  Moreover, the only abnormal 
findings on the April 2004 private MRI were of L5-S1 grade I 
spondylolisthesis with bilateral spondylosis.  The MRI report 
indicated that it was an otherwise normal study and a follow-
up April 2004 report on the MRI noted that the discs were 
fairly well preserved and there did not appear to be any 
significant spinal stenosis.  Thus, there is no evidence of 
severe, recurring attacks or pronounced IVDS warranting a 
rating higher than 20 percent under DC 5293, no severe 
lumbosacral strain warranting a higher rating under DC 5295, 
and no neurologic manifestations that, when combined with the 
orthopedic manifestations would result in a rating higher 
than 20 percent.  In addition, there is no evidence of 
incapacitating episodes as that term is defined in the 
applicable regulations, as the only mention of bed rest 
appears to be in the June 1999 VA examination report 
indicating only that the veteran himself stated he required 
bed rest four or five times per month, without indicating 
that such bed rest was prescribed by a physician and required 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5293, Note 1 
(2003); 38 C.F.R. § 4.71a, DC 5243, Note 1 (2005).

In addition, the veteran is not entitled to a rating higher 
than 20 percent under the DeLuca factors for the period on 
and after September 23, 2002.  The March 2003 VA examiner 
stated that there was increased pain with resisted motion, 
modestly increased pain and some mild incoordination in spine 
motion, but no gross fatigability or weakness was seen on 
repetitive testing.  The evidence therefore does not reflect 
the additional functional limitation not envisioned by the 
governing rating criteria that would warrant a higher rating 
under the DeLuca factors.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the symptoms of the 
veteran's lumbar spine disorder on and after September 23, 
2002 do not warrant a rating higher than 20 percent under any 
potentially applicable diagnostic code of the old, interim, 
or new criteria.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for a rating 
higher than 20 percent for a lumbar spine disorder on and 
after September 23, 2002 must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).

The Board also has considered whether this claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, the veteran has not been 
frequently hospitalized for his lumbar spine disorder, and 
the manifestations of this disability are contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability is in 
excess of that contemplated by the assigned evaluation or 
that application of the schedular criteria is otherwise 
rendered impractical.  Thus, referral of this claim for 
extra-schedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


Dementia Due to Head Trauma

In its March 2000 rating decision, the RO increased the 
rating for the veteran's dementia from 10 to 30 percent, 
effective the June 21, 1999 date of the VA examination that 
reflected more severe symptoms of this disorder.  As the 
veteran's claim was filed in November 27, 1998, the Board 
must determine whether he is entitled to a rating higher than 
10 percent from November 27, 1998 to June 21, 1999, and 
higher than 30 percent on and after June 21, 1999.

The veteran's dementia due to head trauma is rated under 
38 C.F.R. § 4.130, DC 9304.  Under the general rating formula 
applicable to this and other psychiatric disorders, a 10 
percent rating is assigned where there is occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication; a 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 38 C.F.R. § 4.130, DC 9304 (2005).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  A 70 percent rating is assigned 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

For the period since the veteran filed his claim and the June 
21, 1999 date of the increase from 10 to 30 percent, the 
VAOPT notes from February 1998 through June 1999 reflect that 
his symptoms more nearly approximate those in the 10 percent 
criteria than in the 30 percent criteria.  The February 1998 
mental health interdisciplinary intake and assessment form 
reflects that the veteran was alert and oriented with recent 
memory 5/6 and immediate memory 6/6, remote memory 4/6 and 
5/6 with assistance, he slept only about three hours per 
night and was depressed over loss of functions such as being 
more forgetful, deficiencies in attention and concentration, 
poor impulse and mechanical control, with a GAF of 45.  
November 1998 VAOPT notes indicated that the veteran's 
psychiatric condition had improved, as his memory was 
somewhat inefficient but not impaired by statistical 
standards, concept formation and reasoning ability were 
within normal statistical expectation, with slow information 
processing, and impaired ability to plan initiate and 
efficiently carry out meaningful intentional behavior, and it 
was noted that the veteran had benefited greatly from 
psychiatric evaluation and medication.  Further improvement 
was reflected by a February 1999 VAOPT note, which indicated 
that the veteran was very pleased with his care, was alert, 
in no acute distress, and in good spirits, and there was no 
need for neurological follow up unless new symptoms or 
problems arose or the veteran's physician requested a 
referral.  Thus, although the veteran had some symptoms in 
the 30 percent criteria, such as sleep impairment and 
intermittent periods of inability to perform occupational 
tasks, his symptoms had improved and therefore appeared to be 
transient and controlled by continuous medication, reflecting 
that they more closely approximated the symptoms in the 10 
percent criteria.  As the veteran's symptoms most closely 
approximate those in the 10 as opposed to the 30 percent 
criteria, the benefit-of-the-doubt doctrine is not for 
application, and the claim for a rating higher than 10 
percent prior to June 21, 1999 must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7 
(2005); Alemany v. Brown, 9 Vet. App. at 519-20 (1996).

As of June 21, 1999, the veteran's symptoms were more severe.  
At the June 1999 VA examination, he was anxious but 
cooperative, alert and oriented to time and place, and his 
memory was good with some short and long term deficiencies.  
The psychiatric assessment was of mild dementia and 
depression not otherwise specified. 

More recently, at a February 2003 neuropsychological 
evaluation, the veteran initially had a blunt and flattened 
affect, but seemed to relax near the end of the interview and 
his affect became more mood-congruent with more ease and 
fluency.  He was easily confused, exhibited significant 
memory loss, disinhibition, deficits in emotional regulation, 
and deficits in sequential and rapid hand movements.  These 
deficits affected the veteran's ability to function 
effectively in his jobs as cook and mechanic, with frequent 
job changes and conflicts with superiors.  The examiner noted 
that the veteran's subjective portrayal of extreme deficits 
in memory, attention, and concentration were beyond what 
seemed likely based solely on his organic deficits.  The 
examiner diagnosed him with dementia due to head trauma and 
mood disorder due to head injury with mixed features.

At the March 2003 VA examination, the veteran was depressed 
and anxious, maintained poor eye contact, maintained minimal 
personal hygiene, and was oriented to time person and place, 
but had significant memory problems, frequently contradicted 
himself, did not demonstrate obsessive or ritualistic 
behaviors, had typical rate and flow of speech, although with 
some pressure, described a panic attack that was more likely 
an angry outburst, appeared anxious and depressed and 
reported problems with impulse control and sleeping.

The SSA disability determination found the veteran disabled 
due primarily to borderline intellectual functioning, with 
mood disorder not otherwise specified as a secondary 
diagnosis.  The January 2005 SSA psychological evaluation 
noted appropriate attire, no signs of gross impairment in 
attention and concentration, and mild problems with memory.  
The veteran was oriented to person, place, time, and 
situation, his affect was blunted, speech was normal with no 
signs of a thought disorder, his thought processes appeared 
logical but not goal directed, he was able to perform 
activities of daily living, capable of recognizing physical 
hazards, but likely to misinterpret or overreact to perceived 
hazards in the social environment.  The veteran was diagnosed 
with mood disorder not otherwise specified, borderline 
intellectual functioning.

Based on the above, the veteran is entitled to a rating of 50 
percent, but no higher, for his dementia on and after June 
21, 1999.  Although he had some symptoms in the 30 percent 
criteria such as depressed mood and panic attacks less often 
than weekly if at all, he also had the flattened affect, 
memory impairment, mood disturbances, and difficulty in 
establishing effective work relationships in the 50 percent 
criteria.  The veteran did not, however, have the obsessed 
rituals, illogical obscure or irrelevant speech, near 
continuous panic or depression, spatial disorientation, or 
neglect of personal appearance or hygiene listed in the 70 
percent criteria.  As the veteran's symptoms more closely 
approximate those in 50 as opposed to the 30 or 70 percent 
criteria, the benefit-of-the-doubt doctrine is not for 
application, and the claim for a rating higher than 30 
percent on and after June 21, 1999 is granted to the extent 
indicated.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7 (2005); Alemany v. Brown, 9 Vet. App. at 
519-20.

The Board also has considered whether this claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, the veteran has not required 
frequent hospitalization his dementia and the manifestations 
of the disability are contemplated by the schedular criteria.  
Moreover, there is no indication in the record that the 
average industrial impairment from this disability is in 
excess of that contemplated by the assigned evaluation or 
that application of the schedular criteria is otherwise 
rendered impractical.  Thus, referral of this claim for 
extra-schedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App at 338-9; Floyd v. Brown, 9 Vet. App. at 
96; Shipwash v. Brown, 8 Vet. App. at 227.


ORDER

The claim for a rating higher than 20 percent for a lumbar 
spine disorder prior to September 23, 2002 is denied.

The claim for a rating higher than 20 percent for a lumbar 
spine disorder on and after September 23, 2002 is denied.

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 50 percent, but no 
higher, is granted for dementia due to head trauma on and 
after June 21, 1999; the claim for a rating higher than 10 
percent for dementia due to head trauma prior to that date is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


